           Case 1:19-cv-10045-JPC Document 26 Filed 10/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                10/29/2020
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND,                                            :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                     19-CV-10045 (JPC)
EDUCATIONAL AND INDUSTRY FUND et al.,                                  :
                                                                       :          ORDER
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
                                                                       :
EVERLAST SCAFFOLDING, INC. and FIDELITY                                :
AND DEPOSIT COMPANY OF MARYLAND,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 9, 2020, the Court ordered the parties to submit a joint letter updating the Court

on the status of the case by October 23, 2020. (Dkt. 25.) The parties failed to submit this letter to

the Court. Within one week of the filing of this Order, it is hereby ORDERED that either (1) the

parties must file on ECF the joint letter described in Dkt. 25 or (2) each party must submit a letter,

of no more than five pages, showing cause why sanctions should not be imposed in light of the

parties’ failure to comply with the Court’s Order of October 9, 2020.

        SO ORDERED.

Dated: October 29, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
